                    Case 4:20-cv-05640-YGR Document 515-1 Filed 04/28/21 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   DECLARATION OF RACHEL S. BRASS IN
                                       defendant             SUPPORT OF DEFENDANT APPLE INC.’S
          21                                                 ADMINISTRATIVE MOTION TO SEAL
                       v.                                    THE COURTROOM DURING
          22                                                 PRESENTATION OF CERTAIN
                 APPLE INC.,                                 CONFIDENTIAL MATERIAL AT TRIAL
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
                  DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP     MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN CONFIDENTIAL MATERIAL
                                              AT TRIAL, 4:20-cv-05640-YGR
                       Case 4:20-cv-05640-YGR Document 515-1 Filed 04/28/21 Page 2 of 3


            1            Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2            1.      I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court. I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case. I am familiar with Apple’s treatment of highly proprietary
            5    and confidential information, based on my personal experience representing Apple. 1 I have personal
            6    knowledge of the facts stated below and, if called as a witness, I could and would testify competently
            7    thereto. I submit this declaration in support of Apple’s Administrative Motion to Seal the Courtroom
            8    During Presentation of Certain Confidential Material At Trial.
            9            2.      While there is a common law right of public access to judicial proceedings, that right is
          10     “not absolute.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978). A party seeking to seal a
          11     judicial record may overcome the presumption in favor of access by “articulat[ing] justifications for
          12     sealing that outweigh the public policies favoring disclosure.” In re Incretin-Based Therapies Prod.
          13     Liab. Litig., No. 13-MD-2452, 2021 WL 873290, at *1 (S.D. Cal. Mar. 9, 2021) (citing Kamakana v.
          14     City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). Put differently, the party must present
          15     “compelling reasons” to justify the “closure of a courtroom during trial.” In re LDK Solar Sec. Litig.,
          16     No. 07-CV-5182, 2010 WL 724809, at *1 (N.D. Cal. Mar. 1, 2010).
          17             3.      “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
          18     disclosure and justify sealing court records exist when such ‘court files might have become a vehicle
          19     for improper purposes,’ such as the use of records to gratify private spite, promote public scandal,
          20     circulate libelous statements, or release trade secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon,
          21     435 U.S. at 598).
          22             4.      Apple is the world’s most valuable publicly traded company. Its market capitalization
          23     exceeds $2 trillion and its average daily trading volume exceeds 100 million shares. Apple stock is
          24

          25
                  1
                      Courts in this District routinely grant motions to seal on the basis of declarations of counsel
          26          submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-
                      1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-
          27          EJD, Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-
                      EJD, Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
          28          proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
                      requests that it be permitted to file a further declaration supporting filing under seal.
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN CONFIDENTIAL MATERIAL
                                              AT TRIAL, 4:20-CV-05640-YGR
                        Case 4:20-cv-05640-YGR Document 515-1 Filed 04/28/21 Page 3 of 3


            1    owned and traded by mutual funds, pension funds, institutional investors, and individual investors. It
            2    is one of the most closely watched technology stocks on Wall Street and on Main Street. See, e.g.,
            3    Bloomberg Quint, Apple Could Hit $3 Trillion Market Valuation, Analysts Say (Mar. 12, 2021)
            4    https://www.bloombergquint.com/onweb/apple-could-reach-a-3-trillion-market-valuation-analysts-
            5    say.
            6             5.     Apple seeks to prevent any confusion on the part of the investing public about what
            7    certain trial evidence might (or might not) mean for Apple’s financial performance and, thus, the
            8    trading value of its stock. Courts have recognized that “the potential to confuse and mislead the public”
            9    can “amount to compelling reasons to maintain the [business] information at issue under seal” where
          10     disclosure “may result in more harm than good.” Incretin-Based Therapies, 2021 WL 873290, at *3;
          11     see also United States v. Amodeo, 71 F.3d 1044, 1052 (2d Cir. 1995) (declining to release information
          12     that was “more likely to mislead than to inform the public”).
          13              6.     The existence of a “general right to inspect and copy public records and documents”
          14     and observe public proceedings, Nixon, 435 U.S. at 597–98, does not mandate that this Court allow its
          15     courtroom to become a market mover. Preventing the public confusion, and potential economic harm,
          16     that could result from disclosure of Mr. Barnes’ calculations is a compelling reason to close the
          17     courtroom during discussions of the App Store’s profitability.
          18              7.     I have met and conferred in good faith with counsel for Epic, including by telephone, in
          19     an effort to narrow the subject matters that should remain confidential. This process has resulted in
          20     narrowing the amount of designated confidential material but the parties are at impasse regarding the
          21     subject matter of Mr. Barnes’s testimony.
          22              I declare under penalty of perjury under the laws of the United States that the foregoing is true
          23     and correct and that this Declaration was executed on April 28, 2021 at San Francisco, California.
          24

          25                                                                   /s/ Rachel S. Brass
                                                                               Rachel S. Brass
          26

          27

          28
                                                                     2
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN CONFIDENTIAL MATERIAL
                                              AT TRIAL, 4:20-CV-05640-YGR
